DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/22/2021 is being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5, 14 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moses 4,004,701.
In Re Claim 1, Moses teaches a handling system for automatically transferring and separating load carriers, the handling system comprising:								a gravity feed rack (10) including a retaining mechanism (30) having an axially rotatably mounted shaft (21);											a pick-up rack (20) cooperating with the gravity feed rack for accepting the load carriers (R1-R4) on a discharge side of the gravity feed rack;								a front retaining element (27) on the discharge side of the gravity feed rack and connected to the shaft, the front retaining element moveable to a first retaining position to inhibit movement of a first load carrier of the load carriers; (Fig. 2 position)							a rear retaining element (29) connected to the shaft, the rear retaining element moveable to a second retaining position (Fig. 5-7) to inhibit movement of a second load carrier of the load carriers;		at least one engagement element (37) connected to the shaft; 					a deflection element; (41) and									at least one contact surface (39) extending obliquely to an axial direction of the shaft,	wherein when the gravity feed rack and the pick-up rack are brought together, the deflection element is configured to cooperate with the at least one engagement element via the at least one contact surface in order to rotate the shaft counter to a restoring force causing the front retaining element to move from the first retaining position and the rear retaining element to move to the second retaining position. (Column 4, Lines 40-54)
In Re Claim 5, Moses teaches wherein the gravity feed rack includes the deflection element and the deflection element is displaceably mounted relative to the shaft in the axial direction.  (See Fig. 7) 
In Re Claim 14, Moses teaches a handling system for automatically transferring and separating load carriers, the handling system comprising:								a gravity feed rack (10) including a retaining mechanism (30) having an axially rotatably mounted shaft (21);											a pick-up rack (20) cooperating with the gravity feed rack for accepting the load carriers (R1-R4) on a discharge side of the gravity feed rack;									a front retaining element (27) on the discharge side of the gravity feed rack and connected to the shaft, the front retaining element movable between a first retaining position (See Fig. 2 and 4) in which movement of a first load carrier of the load carriers is inhibited and a first release position (See Fig. 7) in which movement of the first load carrier is allowed;							a rear retaining element (29) connected to the shaft, the rear retaining element movable between a second retaining position in which movement of a second load carrier of the load carriers is inhibited and a second release position in which movement of the second load carrier is allowed; (See Fig. 2, 4 and 7)												at least one engagement element (37) connected to the shaft;					a deflection element (41); and									at least one contact surface (39) extending obliquely to an axial direction of the shaft,		wherein when the gravity feed rack and the pick-up rack are brought together, the
deflection element is configured to cooperate with the at least one engagement element via the at least one contact surface in order to rotate the shaft counter to a restoring force causing the front retaining element to move into the first release position and the rear retaining element to move into the second retaining position. (Column 4, Line 40-54)
In Re Claim 17, Moses teaches wherein the gravity feed rack includes the deflection element and the deflection element is displaceably mounted relative to the shaft in the axial direction.  (See Fig. 7) 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moses and in view of Teisuke WO 2020050309A1.
In Re Claim 2, Moses teaches the system of Claim 1 as discussed above.
Moses does not teach a self propelled robot unit.
However, Teisuke teaches the gravity feed rack and/or the pick-up rack are part of a self-propelled robot unit (10, Fig. 1).
It would have been obvious to one having ordinary skill in the art at the time the application was filed to add a self-propelled robot to the system of Moses as taught by Teisuke in order to reduce man power required to operate the system.
Claim(s) 3, 7, 10, 11, 15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Moses and in view of Teisuke.
In Re Claims 3, 7, 10, 11, 15 and 18, Moses teaches the system of Claims 1 and 14 as discussed above.
Moses does not teach a deflection element including the at least one contact surface and is secured to the pick-up rack, and wherein the at least one engagement element protrudes radially from the shaft.
However, Teisuke teaches a deflection element including the at least one contact surface (69) and is secured to the pick-up rack (60), and wherein the at least one engagement element (46) protrudes radially from the shaft; and											a deflection element (41, Post attached to 41, Fig. 4a) including a guide pin (post attached to 41, Fig. 4) which protrudes through an axially extending guiding slide (Slide for post attached to 41, Fig. 4) in the gravity feed rack (30), and wherein a contact element (69, Fig. 1) of the pick-up rack is configured to exert a force on the guide pin when the gravity feed rack and pick up rack are brought together.
It would have been obvious to one having ordinary skill in the art at the time the application was filed to use a deflection element including the at least one contact surface and secured to the pick-up rack in the system of Moses as taught by Teisuke in order to automatically trigger the retaining mechanism.
Claim(s) 4, 12 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moses and in view of Felder et al. 7,261,511.
In Re Claim 4, 12 and 16, Moses teaches the system of Claim 1 as discussed above.
Moses does not teach a tension spring acting on the shaft and generating the restoring force.
However, Felder et al. teach a tension spring acting (52) on the shaft (42) and generating a restoring force; and												the spring (52) acting on the deflection element (42) and generating a restoring force; 
It would have been obvious to one having ordinary skill in the art at the time the application was filed to use a tension spring in the system of Moses as taught by Felder et al. in order to prevent damage to the system.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Moses and in view of Teisuke.
In Re Claim 20, Moses teaches a handling system for automatically transferring and separating load carriers, the handling system comprising:								a gravity feed rack (10) including a retaining mechanism (30) having an axially rotatably mounted shaft (21);											a pick-up rack (20) cooperating with the gravity feed rack for accepting the load carriers (R1-R4) on a discharge side of the gravity feed rack;								a front retaining element (27) on the discharge side of the gravity feed rack and connected to the shaft, the front retaining element moveable to a first retaining position to inhibit movement of a first load carrier of the load carriers; (Fig. 2 position)							a rear retaining element (29) connected to the shaft, the rear retaining element moveable to a second retaining position (Fig. 5-7) to inhibit movement of a second load carrier of the load carriers.
Moses does not teach at least one engagement element connected to the shaft;			a deflection element secured to the pick-up rack and including at least one contact surface extending obliquely to an axial direction of the shaft; and						a biasing member acting on the shaft,						                wherein when the gravity feed rack and the pick-up rack are brought together, the deflection element is configured to cooperate with the at least one engagement element via the at least one contact surface in order to rotate the shaft counter to a restoring force of the biasing member, which causes the front retaining element to move from the first retaining position and the rear retaining element to move to the second retaining position.
However, Teisuke teaches at least one engagement element (post of 41, Fig. 4) connected to the shaft (44);												a deflection element (62) secured to the pick-up rack (60) and including at least one contact surface (69) extending obliquely to an axial direction of the shaft; and						a biasing member (48) acting on the shaft,						                wherein when the gravity feed rack (30) and the pick-up rack are brought together, the deflection element is configured to cooperate with the at least one engagement element via the at least one contact surface in order to rotate the shaft counter to a restoring force of the biasing member, which causes the front retaining element to move from the first retaining position and the rear retaining element to move to the second retaining position. (See Fig. 10)
It would have been obvious to one having ordinary skill in the art at the time the application was filed to add a biasing member to the system of Moses as taught by Teisuke in order to reduce manual labor needed for the system.
Allowable Subject Matter
Claims 6, 8, 9, 13 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Sadasuke, Simpson et al. and Lemelson teach gravity racks delivering product to robotic pick up racks.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLENN F MYERS whose telephone number is (571)270-1160. The examiner can normally be reached M-F 8-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on 571-272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GLENN F. MYERS
Examiner
Art Unit 3652



/GLENN F MYERS/Examiner, Art Unit 3652